                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


RICHARD FEAZELL, #B67941,                                   )
                                                            )
                  Plaintiff,                                )
                                                            )
vs.                                                         )            Case No. 18−cv–1529−SMY
                                                            )
UNITED STATES,                                              )
FEDERAL BUREAU OF                                           )
INVESTIGATION,                                              )
UNITED STATES DEPARTMENT OF                                 )
JUSTICE,                                                    )
M. HARTFORD,                                                )
ILLINOIS DEPARTMENT OF                                      )
CORRECTIONS,                                                )
PINCKNEYVILLE CORRECTIONAL                                  )
CENTER, and                                                 )
OFFICER SHANKLIN,                                           )
                                                            )
                  Defendants.                               )

                                     MEMORANDUM AND ORDER

YANDLE, District Judge:

         Plaintiff    Richard      Feazell,     an    inmate      at    Pinckneyville       Correctional      Center

(“Pinckneyville”), brings this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. Specifically, Plaintiff claims the defendants deprived him of due process

and defamed him by classifying him as a gang member in violation of the Fourteenth

Amendment and Illinois law. (Doc. 26). This case is now before the Court for a preliminary

review of the Fourth Amended Complaint, 1 pursuant to 28 U.S.C. § 1915A.



         1
            Plaintiff labeled the Fourth Amended Complaint “A Complaint” and “The Legal Omnibus Motion.”
(Doc. 26, pp. 1-2). He notes on the first page of the filing that the Court should consider it as the applicable
complaint in this action, in response to this Court’s Order at Doc. 22. (Doc. 26, p. 1). Thus, the Court will disregard
the allegations in Docs. 1, 7, and 16, and will conduct a § 1915A review of the document labeled “Fourth Amended
Complaint” in CM-ECF.

                                                          1
        Under § 1915A, the Court is required to screen prisoner complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief, must be dismissed. 28

U.S.C. § 1915A(b). Frivolousness is an objective standard that refers to a claim that any

reasonable person would find meritless. Lee v. Clinton, 209 F.3d 1025, 1026-27 (7th Cir. 2000).

An action fails to state a claim upon which relief can be granted if it does not plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).

                                  The Fourth Amended Complaint

        Plaintiff makes the following relevant allegations in the Fourth Amended Complaint

(Doc. 26): prior to 2007, while Plaintiff was incarcerated at Pinckneyville, Defendant Shanklin 2

confiscated a piece of paper from Plaintiff with a list of other inmates’ names. (Doc. 26, p. 9).

Plaintiff was then classified as a Traveler Vice Lord and member of the STG gang in the

computer. Id. A disciplinary ticket was not written about the incident, and the “Department of

Corrections never investigated the report.” (Doc. 26, p. 10). Now, Plaintiff has a “Security

Threat Group” called the “Traveler Vice Lord Street Gang and Nation” on his “prison, city, state,

interstate, federal, and Department of Justice database records.” Id.

        Also in 2007, during a meeting with the Federal Bureau of Investigation, Plaintiff was

informed that he was classified as a Traveler Vice Lord. Id. Defendant Hartford, an FBI agent,

“continued to promote and communicate the dangerous defamatory statement” that Plaintiff is a

Traveler Vice Lord in writing and on the computer. (Doc. 26, p. 11). The United States Justice


        2
          Plaintiff also refers to Defendant Shanklin as Officer Shaklin in the Fourth Amended Complaint. The
Court recognizes that these names represent the same individual.

                                                     2
Department has communicated this information. Id.

        Plaintiff requests monetary damages and permanent injunctive relief. (Doc. 26, pp. 20-

21).

                                                   Discussion

        Based on the allegations of the Fourth Amended Complaint, the Court finds it convenient

to divide the pro se action into 2 Counts. The parties and the Court will use these designations in

all future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of these counts does not constitute an opinion regarding their merit.

        Count 1 –         Defendants violated Plaintiff’s due process rights by classifying him as a
                          Traveler Vice Lord, placing him in a Security Threat Group, and
                          disseminating this information through databases and other records
                          without due process in violation of the Fourteenth Amendment.

        Count 2 –         Defendants defamed Plaintiff by classifying him as a Traveler Vice Lord,
                          placing him in a Security Threat Group, and disseminating this
                          information through various databases and other records.

        As detailed below, both Counts will be dismissed. Any other intended claim that has not

been recognized by the Court is considered dismissed without prejudice as inadequately pleaded

under the Twombly pleading standard. 3

                                               The Defendants

        Plaintiff cannot bring his claims against the Illinois Department of Corrections (“IDOC”)

or Pinckneyville because IDOC, as a state agency, is not a “person” that may be sued under §

1983. Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012) (citing Will v. Mich. Dep't of State

Police, 491 U.S. 58, 70-71 (1989)). Nor can Plaintiff cannot maintain a suit for damages against

Pinckneyville, as it is a division of IDOC.


3
  Both Counts of the Complaint implicate the two-year statute of limitations applicable to § 1983 cases in Illinois.
See Kalimara v. Ill. Dep't of Corrs., 879 F.2d 276 (7th Cir. 1989). However, the Court will not address the issue at
this time because the Fourth Amended Complaint is subject to dismissal regardless.

                                                         3
       Similarly, Plaintiff cannot bring a claim against the Federal Bureau of Investigation, the

United States Department of Justice, or the United States.            Both the Federal Bureau of

Investigation and the Department of Justice share the sovereign immunity of the United States.

       The Supreme Court recognizes an implied federal right of action against federal officials

for claims of deprivation of constitutional rights under color of federal authority. Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). However, the

right of action recognized in Bivens is limited to claims against individual federal officers and

does not extend to federal agencies. FDIC v. Meyer, 510 U.S. 471 (1994). Federal agencies may

be sued only to the extent that the sovereign immunity of the United States has been waived.

The Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. (FTCA), provides a limited waiver of

sovereign immunity for tort claims, but requires exhaustion of administrative remedies, 28

U.S.C. § 2675. Plaintiff does not allege that he has complied with the prerequisites of the FTCA,

and even if he had, the only proper defendant in an FTCA action is the United States. See

Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008).

       For these reasons, IDOC, Pinckneyville, the Federal Bureau of Investigation, and the

United States Department of Justice will be dismissed from this action with prejudice, and the

United States will be dismissed without prejudice.

                                          Count 1 – Due Process

       Plaintiff has no viable claim under 42 U.S.C § 1983 with respect to his security

classification. It is well-settled that prison inmates do not have a protected interest in a particular

security classification. DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992) (“[P]risoners

possess neither liberty nor property [interests] in their classifications and prison assignments.”

(citing Montanye v. Haymes, 427 U.S. 236 (1976))). As the Supreme Court has explained, an



                                                  4
inmate’s cognizable liberty interests “will be generally limited to freedom from restraint which ...

imposes [an] atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life.” Sandin v. Conner, 515 U.S. 472, 483-484 (1995). Here, Plaintiff has not

explained how, if at all, his classification as a Traveler Vice Lord and membership in a Security

Threat Group has otherwise deprived him of a liberty interest.             For example, did the

classification cause him to be confined in segregation in unusually harsh conditions for lengthy

periods of time? Without including such information in the Complaint, Plaintiff has not stated a

due process claim upon which relief may be granted, and Count 1 will be dismissed.

                                      Count 2 –Defamation

       A federal district court that has original jurisdiction over a § 1983 claim will also have

supplemental jurisdiction over related state law claims pursuant to 28 U.S.C. § 1367(a), so long

as the state claims “derive from a common nucleus of operative fact” with the original federal

claims. Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008). However, when all

federal claims are dismissed by the district court, “the usual practice is to dismiss without

prejudice state supplemental claims[.]” Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir.

1999). There is no reason for This Court to depart from the usual practice. Accordingly, as

Count 1 will be dismissed, Plaintiff's defamation claim in Count 2 will also be dismissed without

prejudice to Plaintiff attempting to bring the claim in state court. Nothing in this Order shall be

construed as a comment on the merits or timeliness of the defamation claim.

                                        Pending Motions

       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 18) is DENIED as

moot, as Plaintiff was given leave to proceed in forma pauperis on July 18, 2018. (Doc. 6).




                                                 5
       Plaintiff’s Motion for Recruitment of Counsel (Doc. 19) is also DENIED without

prejudice. There is no constitutional or statutory right to appointment of counsel in federal civil

cases. Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010). When presented with a request

to appoint counsel, the Court must consider: “(1) has the indigent plaintiff made a reasonable

attempt to obtain counsel or been effectively precluded from doing so; and if so, (2) given the

difficulty of the case, does the plaintiff appear competent to litigate it himself [.]” Pruitt v. Mote,

503 F.3d 647, 654 (7th Cir. 2007). With regard to the first step of the inquiry, there is no

indication whether Plaintiff has attempted to obtain counsel on his own, or has been effectively

precluded from doing so. Because Plaintiff has not made this showing, the Court finds that

Plaintiff has not made a reasonable attempt to find counsel. Therefore, Plaintiff’s motion for the

appointment of counsel is DENIED without prejudice.

       Plaintiff's Motion for Service of Process at Government Expense (Doc. 20) is DENIED

as moot. Plaintiff is advised that it is not necessary for a litigant proceeding in forma pauperis to

file a motion requesting service of process.

       Plaintiff’s Omnibus Motions at Docs. 23 and 24 are DENIED as moot.                     Plaintiff

followed these Motions with the Fourth Amended Complaint, filed on September 10, 2018.

(Doc. 26).    In the document, he notes that the Court should consider it as the applicable

complaint in this action, in response to this Court’s Order at Doc. 22. (Doc. 26, p. 1). Docs. 23

and 24 were mooted with Plaintiff’s identification of the applicable complaint.

                                             Disposition

       IT IS HEREBY ORDERED that the Fourth Amended Complaint (Doc. 26), COUNTS

1 and 2, and Defendants UNITED STATES, HARTFORD, and SHANKLIN are DISMISSED

without prejudice for the reasons stated herein.



                                                   6
       IT IS FURTHER ORDERED that Defendants IDOC, PINCKNEYVILLE,

FEDERAL BUREAU OF INVESTIGATION, and UNITED STATES DEPARTMENT OF

JUSTICE are DISMISSED from this action with prejudice for the reasons stated herein.

       Plaintiff is GRANTED leave to file a “Fifth Amended Complaint” on or before October

31, 2018. Should Plaintiff fail to file his Fifth Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. APP. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). Such dismissal shall count as

one of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g) as Plaintiff

has thus far failed to state a claim upon which relief may be granted with respect to this case.

       Should Plaintiff decide to file a Fifth Amended Complaint, it is strongly recommended

that he use the forms designed for use in this District for such actions. He should label the form,

“Fifth Amended Complaint,” and he should use the case number for this action (i.e. 18-cv-1529-

SMY). The pleading shall present each claim in a separate count, and each count shall specify,

by name, each defendant alleged to be liable under the count, as well as the actions alleged to

have been taken by that defendant. Plaintiff should attempt to include the facts of his case in

chronological order, inserting each defendant’s name where necessary to identify the actors.

Plaintiff should refrain from filing unnecessary exhibits. Plaintiff should include only related

claims in his new complaint. Claims found to be unrelated to Plaintiff’s defamation and due

process claims will be severed into new cases, new case numbers will be assigned, and additional

filing fees will be assessed. To enable Plaintiff to comply with this order, the CLERK is

DIRECTED to mail Plaintiff a blank civil rights complaint form.



                                                 7
       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the Fourth Amended

Complaint. Thus, the Fifth Amended Complaint must stand on its own, without reference to any

previous pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider along

with it. The Fifth Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee of $350.00 remains due and payable,

regardless of whether Plaintiff elects to file a Fifth Amended Complaint.         See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: October 3, 2018
                                                      s/ STACI M. YANDLE
                                                      U.S. District Judge




                                                8
